 

Case 3:15-cr-00462-JAG Document 4157-1 Filed 05/12/20 Page 1 of 12

(ATTACHMENTS) |

 
 

SNe
Case 3:15-cr-00462-JAG Document 4157-1 Filed 05/12/20 Page 2 of 12

 

UNITED STATES OF AMERICA, Plaintiff - Appellee v. CLAIBORNE LEMAR MAUPIN, Defendant -
Appellant
UNITED STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT
2019 U.S. App. LEXIS 27180
No. 19-6817
September 9, 2019, Filed

 

 

 

Editorial Information: Prior History

{2019 U.S. App. LEXIS 1}{3:04-cr-00047-NKM-18).United States v. Maupin, 2019 U.S. Dist. LEXIS
133943 (W.D. Va., June 3, 2019)

Counsel For United States of America, Plaintiff - Appellee: Jennifer R. Bockhorst,
Assistant U. S. Attorney, Office of The United States Attorney, Abingdon, VA.

For Claiborne Lemar Maupin, Defendant - Appellant: Lisa M.

Lorish, Office of The Federal Public Defender, Charlottesville, VA; Juval Orisha Scott,

Federal Public Defender, Office of The Federal Public Defender, Western District of Virginia,

Roanoke, VA.
Judges: Judge Wilkinson with the concurrence of Judge King and Judge Harris.

Opinion

ORDER ©

Upon consideration of the government's unopposed motion to remand, the court grants the motion,
vacates the district court's order, and remands this case to the district court to consider whether to
reduce appellant's sentence under the First Step Act in the exercise of its discretion. The clerk is
directed to attach a copy of the motion to remand to this order and transmit a copy of both to the

district court.
Entered at the direction of Judge Wilkinson with the concurrence of Judge King and Judge Harris.

UNITED STATES’ MOTION TO REMAND

The United States of America, by counsel, hereby moves the Court, pursuant to Federal and Local
Rule of Appellate Procedure 27, to vacate the order of the district{2079 U.S. App. LEXIS 2} court
and remand to that court to determine whether to reduce Maupin's sentence in the exercise of its

discretion.

Factual Background

A. Maupin's Conviction

Ciaiborne Lemar Maupin pled guilty’on April 10, 2006, to Count Three of the Superseding Indictment,
participating in a Racketeering Influenced Corrupt Organization (RICO), in violation of 18 U.S.C. §§
1962(d) and 1963. JA at 68. The charge alleged a RICO conspiracy whose purposes included
attempted murder, kidnapping, robbery, and trafficking in cocaine base, heroin, phencyclidine (PCP),
and marijuana. JA at 37. The “pattern of racketeering activity" alleged in Count Three "consist[ed] of

CIRHOT 1

© 2019 Malthew Bender & Company, inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement.

_Attachment#1......
 

yiVve

Case 3:15-cr-00462-JAG Document 4157-1 Filed 05/12/20 Page 3 of 12

[among other things] multiple acts involving offenses deating with the felonious manufacture,
importation, receiving, concealment, buying, selling, or otherwise dealing in controlled substances,
indictable as in violation of [18 U.S.C. §§ 847 and 846]. "JA at 51.

Maupin's role, as alleged, was to obtain and supply narcotics to other members of the organization to
sell at the street level and fo serve as an "enforcer" for the organization. JA at 45-46. In the "Notice
of Special Findings," Count Three incorporated by reference the first four paragraphs of Count One
of the Superseding Indictment, which charged Maupin and others(2019 U.S. App. LEXIS 3} with
conspiracy to distribute and possess with intent to distribute 50 grams of cocaine base, 5 kilograms
of cocaine hydrochloride, and detectable amounts of heroin, PCP, and marijuana. JA at 19-22, 52.
Count One carried a maximum penalty of life imprisonment pursuant to 21 U.S.C. §§ 846 and

Maupin pled guilty pursuant to a plea agreement under Federal Rule of Criminal Procedure
11(c}(1}(C). JA at 68. As part of the agreement, the United States agreed to dismiss Count One, and
the parties agreed the Court should impose a sentence of twenty years. JA at 69.

The maximum penalty for RICO conspiracy is determined by the maximum penalty for the
racketeering activity. 18 U.S.C. § 1963(a).1 Where the racketeering activity carries a maximum of
life imprisonment, the RICO maximum penalty is also life. 18 U.S.C. § 1963(a). Otherwise, the RICO
maximum penalty is 20 years. /d.

The plea agreement and the Presentence Report in this case stated the maximum penalty for
Maupin's RICO offense was {ife{2019 U.S. App. LEXIS 4} imprisonment and a fine of $250,000. JA
at 68. The quantity of cocaine base and the quantity of cocaine hydrochloride involved in Maupin's
offense each would have triggered the maximum penalty of life imprisonment under 18 U.S.C. §
841(b)(1)(A). However, the plea agreement does not contain any stipulations with regards to the
Special Findings. It does not specify to which drugs or to what quantity of drugs Maupin pled-whether
it was to 50 grams of cocaine base or 5 kilograms of cocaine hydrochloride, or both. JA at 68-73.

In the Presentence Report, adepted by the sentencing court without change, the only drug for which
Maupin was held accountable was cocaine base, suggesting the basis for the plea was Maupin's
involvement with cocaine base only. JA at 110. Whereas some defendants stipulated to quantities of
cocaine hydrochloride as well as cocaine base, and others stipulated to only marijuana quantities,
there is nothing in the factual recitation or the druig weight findings in the Presentence Report that
establishes Maupin's involvement with a drug other than cocaine base. JA at 104-110. Maupin was
found accountable for more than 1.5 kilograms of cocaine base. JA at 110. He was determined to
have a total offense level of 38 and a criminal history category Vi, yielding{2019 U.S. App. LEXIS 5}
a guideline range of 360 months to life. JA at 118.

Maupin was sentenced on June 29, 2006, in accordance with the plea agreement, to 240 months’
imprisonment. JA at 76.
On October 3, 2018, the district court granted Maupin's motion to reduce his sentence under

Amendment 782 and Hughes v. United States, 138 S. Ct. 1765, 201 L. Ed. 2d 72 (2018), and
reduced his sentence to 210 months, the bottom of the current guideline range for an offense

involving 1.5 kilograms of cocaine base.

B. The First Step Act

The First Step Act of 2018 ("First Step Act"), Pub. L. No. 115-391, 132 Stat. 5194, was enacted
December 21, 2018. Section 404 of the Act permits the sentencing court, upon motion of the
defendant or the government, or upon its own motion, to impose a reduced sentence on certain

CIRHOT 2.

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product Is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement,

844(b)(1)(A),-based_upon_the amounts.of cocaine base_and_cocaine hydrochloride alleged.
 

Case 3:15-cr-00462-JAG Document 4157-1 Filed 05/12/20 Page 4 of 12

"covered offense[s]" in accordance with the Fair Sentencing Act of 2010, if no such reduction was
previously granted. lt reads:

SEC, 404. Application of Fair Sentencing Act.

(a) Definition of covered offense.-In this section, the term "covered offense” means a violation of
a Federal criminal statute, the statutory penalties for which were modified by section 2 or 3 of the
Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372), that was committed before

August 3, 2010.

(b) Defendants previously sentenced.-A court that imposed a sentence for a covered offense

may, on motion of the defendant,{2019 U.S. App. LEXIS 6} the Director of the Bureau of
Prisons,-the-attorney-forthe Government,.or-the.court,impose_a.reduced sentence as if sections.
2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372) were in effect at

the time the covered offense was committed.

(c) Limitations.-No court shall entertain a motion made under this section to reduce a sentence if
the sentence was previously imposed or previously reduced in accordance with the amendments
made by sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat.
2372) or if a previous motion made under this section to reduce the sentence was, after the date
of enactment of this Act, denied after a complete review of the motion on the merits. Nothing in
this section shall be construed to require a court to reduce any sentence pursuant to this
section.First Step Act § 404, 132 Stat, 5222.

Asis relevant here, Section 2 of the Fair Sentencing Act of 2010 effectively reduced the penalties for
offenses involving cocaine base by increasing the threshold cocaine base quantities required to
trigger mandatory minimum sentences under 21 U.S.C. § 841(b)(1). Fair Sentencing Act of 2010,
Pub. L. No. 114-220, § 2, 124 Stat. 2372, 2372 (2010) ("Fair Sentencing Act"). After the statute's
enactment, a violation of 21 U.S.C. § 841{a)(1} must involve at ieast 280 grams of cocaine base,
rather than 50 grams, to trigger the 10 to life{2019 U.S. App. LEXIS 7} penalty range of 21 U.S.C. §
841(b}(1)(A), and 28 grams of cocaine base, rather than 5 grams, to trigger the 5 to 40 year penalty
range of 21 U.S.C. § 841(b\(1)(B). Section 3 of the Fair Sentence Act of 2010 modified 21 U.S. C. §
844(a) by eliminating the mandatory minimum sentence for simple possession.

 

C. First Step Act Proceedings

On February 21, 2019, Maupin filed a motion to reduce his sentence under Section 404(b) of the
First Step Act. JA at 81. He reasoned his RICO conviction is a “covered offense" because the
maximum penaity was determined by the racketeering activity, which he defined as a drug
conspiracy invalving more than 50 grams of cocaine base. JA at 83. Because the Fair Sentencing
Act reduced the maximum penalty for the racketeering activity to 40 years, he reasoned, he was
entitled to a discretionary sentence reduction under the First Step Act. fd. He requested a reduction
to a sentence of 139 months, a 33% reduction from the bottom of the applicable guideline range and
significantly less than the 168 months he had served as of February 3, 2019. JA at 81-82.

The United States filed a Motion to Dismiss on March 12, 2019, arguing that RICO was not a
"covered offense" under the First Step Act, because neither Section 2 nor 3 of the Fair Sentencing

Act amended the penalties for RICO. JA at 88.

On June 3, 2019, the district court{2019 U.S. App. LEXIS 8} denied Maupin's | motion, agreeing with
the United States that the RICO violation is not a "covered offense”:

[Fjor an offense to be a "covered offense” its statutory penalties must have been "modified by
section 2 or 3 of the Fair Sentencing Act" .. . The statutory penalties associated with RICO

CIRHOT 3

© 2019 Malthew Bender & Company, inc., a member of the LexisNexis Group. Ail rights reserved. Use of lhis product Is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement.
 

AW

Case 3:15-cr-00462-JAG Document 4157-1 Filed 05/12/20 Page 5 of 12

simply do not fit that description. See 18 U.S.C. § 1963(a) (effective December 1, 2009).
Furthermore, it is clear that “Congress intended that a RICO violation be a discrete offense"
separate and apart from any predicate offenses, and this Court will treat It accordingly. United
States v. Crosby, 20 F.3d 480, 484, 305 U.S. App. D.C. 290 (D.C. Cir. 1994) (collecting cases
holding the same, including United Stafes v, Arnoldt, 947 F.2d 1420, 1125-27 (4th Cir. 1991)).JA
at 95.-In a footnote, the district court further held that a RICO conspiracy conviction is different
from a Section 846 conspiracy. /d, at n.1. Section 846 states that a defendant guilty of attempt or
conspiracy of a drug offense "shalt be subject to the-same penalties as prescribed for that
offense," and "[t]his creates a clear relationship between section 846 and 21 U.S.C. § 841(b)(1),
a relationship that does not exist between 18 U.S.C. § 1963 and 21 U.S.C. § 841(b)(4)." fa.

Maupin-tied.a_timely notice.cfappeal.JA-at 97 co

Argument

Although the government argued in the district court that Maupin's RICO offense does not qualify as
a "covered offense" under Section 404 of the First Step Act, the United States now agrees{2019 U.S.
App. LEXIS 9} with Maupin that It does. The United States therefore agrees that the Court should
remand this case to the district court to allow that court to consider whether to reduce Maupin's
sentence in the exercise of its discretion.

The key question in determining whether a defendant is eligible under Section 404 of the First Step
Act is whether the "statutory penalties" for a defendant's "violation of a Federal criminal statute" were
modified by Section 2 or 3 of the Fair Sentencing Act. -Thus, the court must consider whether the
statutory penglties associated with the defendant's violation of a federal criminal statute would have
been different had Sections 2 and 3 of the Fair Sentencing Act been in effect. A defendant therefore -
may be eligible even if he was convicted under a statute other than those directly amended by
Sections 2 and 3 of the Fair Sentencing Act. For example, a defendant may be eligible if he was
convicted of a cocaine-base offense under 21 U.S.C. § 846 (attempt and conspiracy), so long as the
quantiiy of cocaine base involved [n the offense would no longer support the same statutory penalty

range.2

 

 

‘The same is true of a defendant convicted undér RICO, provided that the defendant's statutory

maximum was increased to life as a result{2019 U.S. App. LEXIS 10} of a racketeering activity
involving cocaine base that would no longer carry a maximum penalty of life imprisonment. Just as
the statutory penalties associated with a violation of Section 846 were "modified by" the Fair
Sentencing Act, so too were the statutory penalties associated with certain violations of RICO.

Here, the statutory-maximum penalty for Maupin's RICO offense was set by reference to Maupin's
cocaine-base-trafficking racketeering activity. That racketeering activity involved more than 1.5
kilograms of cocaine base-a quantity that would support the same maximum penalty of life
imprisonment under Section 841(b){(1)(A) both before and after enactment of the Fair Sentencing
Act. Ordinarily, the United States would argue that Maupin is ineligible for a discretionary sentence
reduction for that reason. However, the United States did not preserve this alternate argument for
finding Maupin ineligible. Accordingly, the only determination remaining for the district court is
whether, in its discretion, to reduce Maupin’s sentence, which is already within the guideline range
currently applicable to his offense. .

Position of Counsel

Counsel for Maupin has been contacted and has indicated he has no objection to a remand.{2019
U.S. App. LEXIS 11}

CIRHOT 7 4

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved, Use of this product Is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement,
 

. a
Case 3:15-cr-00462-JAG Document 4157-1 Filed 05/12/20 Page 6 of 12> V

Conclusion

For the foregoing reasons, the United States moves for this Court to vacate the district court's
opinion and remand for the district court to consider whether to reduce Maupin's senterice in the
exercise of its discretion.

Respectfully submitted,
THOMAS T. CULLEN

* United States Attorney

_ fst Jennifer R. Bockhorst
Jennifer Bockhorst
Assistant United States Attorney
Tennessee Bar No. 021395
U.S. Attorney's Office
180 West Main Street, Suite B19
Abingdon, Virginia 24210
276-628-4164
276-628-7399 (fax)
USAVAW.ECFAbingdon@usdoj.gov

Footnotes

1 . ee
18 U.S.C. § 1963(a) reads, in relevant part:

Whoever violates any provision of section 1962 of this chapter shall be fined under this titte or
imprisoned not more than 20 years (or for life if the violation is based on a racketeering activity for
which the maximum penalty includes life imprisonment), or both .

2

_ This interpretation of Section 404 comports with-Congress's use of the broad phrase "a Federal
criminai statute." Congress easily could have limited the reach of Section 404 to the five statutory
provisions directly amended by Sections 2 and 3 of the Fair Sentencing Act, but it did not.

CIRHOT 5

@ 2019 Matthew Bender & Company, inc., ‘a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement,
 

‘Case 3:15-cr-00462-JAG Document 4157-1 Fi Wee
BREAKING NEWS: UNITED STRATES SUPREME COURT DECIDES DAVIS VS UNITED STATES ©! ** S

All, the Supreme Court has announced their decision in Davis. This is an im isi S Wi
dec . Th portant decision that deals with 18 U.S.C. 924(c).
Since Johnson, many have argued that the similarly worded residual clause of 924(c){(3)(B} is equally unconstitutional. )
vralt the Supame Court hee final thal the nearly identica! statute, 18 U.S.C. 16(b) is void for vagueness. Now, after a long

, the e Court has finally decided once and for all that tf i
unconstitutionally vague and cannot stand. atthe residual clause of 18 U.8.0. S24(C}8)2) 8

UNITED STATES v. DAVIS ET AL.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT

No. 18 431.

charged with multiple counts of Hobbs Act robbery and one count of
conspiracy to commit Hobbs Act robbery. They were also charged under 18 U. S. C. 924{c), which authorizes heighiened
crimina! penalties for using, carrying, or possessing a firearm in connection with any federal "crime of violence or drug trafficking
crime." 924(c){1)(A). "Crime of violence" is defined in two subparts: the elements clause, 924(c)(3){(A), and the residual clause,
924(c}{3)(B). The residual clause in turn defines a “crime of violence" as a felony “that by its nature, involves a substantial risk
that physical force against the person or property of another may be used in the course of committing the offense." Ibid. A jury
convicted the men on most of the underlying charges and on two separate 924{c} charges for brandishing a firearm in
connection with their crimes. The Fifth Circuit initially rejected their argument that 924(c)'s residual clause is unconstitutionally
vague, but on remand in light of Sessions v. Dimaya, 584 U.S. __, the court reversed course and held 924(c)(3)(B)
unconstitutional. It then held that Mr. Davis's and Mr. Glover's convictions on the 924(c) count charging robbery as the predicate
crime of violence could be sustained under the elements clause, but that the other count which charged conspiracy as a
predicate crime of violence could not be upheld because it depended on the residual clause.

Argued April 17, 2019 Decided June 24, 2018

Respondents Maurice Davis and Andre Glover were

Held: Section 924(c)(3)(B) ts unconstitutionally vague. Pp. 4 25.

(a) In our constitutional order, a vague law is no law at all. The vagueness doctrine rests on the twin constitutional pillars of due
process and separation of powers. This Court has recently applied the doctrine in two cases involving statutes thal bear more
ihan a passing resemblance to 924(c)(3)(B)'s residual clause Johnson v. United States, 576 U. S.__, which addressed the
residual clause of the Armed Career Criminal Act (ACCA), and Sessions v. Dimaya, which addressed the residual clause of 18
U.S. C. 16. The residual clause in each case required judges to use a "categorical approach" to determine whether an offense
qualified as a violent felony or crime of violence. Judges had to disregard how the defendant actually committed the offense anc
instead imagine the degree of.risk that would attend the idealized " ‘ordinary case’ " of the offense. Johnson, 576 U.S.,at__.
The Court held in each case that the imposition of criminal punishments cannot be made to depend on a judge's estimation of -

the degree of risk posed by a crime's imagined "ordinary case." The government and lower courts have long understood 924(c)
(3){B) to require the same categorical approach. Now, the government asks this Court to abandon the traditional categorical
approach and hold that the statute commands a case-specific approach that would look at the defendant's actual conduct in the
predicate crime. The government's case-specific approach would avoid the vagueness problems that doomed the statutes in
Johnson and Dimaya and would not yield to the same practical and Sixth Amendment complications that a case-specific
approach under the ACCA and 16 would, but this approach finds no support in 924{c)'s text, context, and history. Pp. 4 9.

(b) This Court has already read the nearly identical language of 16(b) to mandate a categorical approach. See Leocai v.
Asheroli, 543 U. S. t, 7. And what is true of 16(b) seems at least as true of 924(c)(3)(B). The government claims that the
singular term "offense" carries the “generic” meaning in connection with the elements clause but a "specific act" meaning in
connection with the residual clause, but nothing in 924(c)(3)(B) rebuts the presumption that the single term “offense” bears a
consistent meaning. This reading is reinforced by the language of the residual clause itself, which speaks of an offense that, "by

its nature," involves a certain type of risk. Pp. 9 12.

(c) The categorical reading is also reinforced by 924(c)(3)(B)'s role in the broader context of the federal criminal code, Dozens
of federal statutes use the phrase “crime of violence" to refer to presently charged conduct. Some cross-reference 924(c)(3)'s
definition, while others are governed by the virtually identical definition in 16. The choice appears completely random. To hold
that 16(b) regitires the categorical approach while 924(c)(3)(B) requires the case-specific approach would make a hash of the

federal criminal code. Pp. 12 13. ATTACHMENT #2

 

TARE ES Se BS OD

 
. . WV
(d) Section 924{6)\9)(B)isshistany pewidgsGiill fodberavdenteIatlit caiitied 106 KnA2 CateGawalSpidesh command as 16

(b). When Congress enacted the definition of "crime of violence" in 46 in 1984, it also employed the term in numerous places i
the Act, including 924(c): The two statutes, thus, were originally designed to be read together. And when Congress added a
definition of "crime of violence" to 924(c} in 1986, it copied the definition from 16 without making any material changes to the
language of the residual clause, which would have been a bizarre way of suggesting that the two clauses should bear
drastically different meanings. Moreover, 924(c) originally prohibited the use of a fireann'in connection with .any federal felony,
before Congress narrowed 924(c) in 1984 by limiting its predicate offenses to "crimes of violence." The case-specific reading -
would go a long way toward nullifying that limitation and restoring the statute's original breadth. Pp. 14 17. ,

" (e) Relying on the canon of constitutional avoidance, the government insists that if the case-specific approach does not
represent the best reading of the statute, itis nevertheless the Court's duty to adopt any "fairly possible" reading to save the
statute from being unconstitutional. But it is doubtful the canon could play a proper role in this case even if the government's
reading were "possible." This Court has sometimes adopted the narrower construction of a criminal statute to avoid having to
hold it unconstitutional ifit were construed more broadly, but it has not invoked the canon to expand the reach of a criminal

’ Statute in order to save il. To do so would risk offending the very same due process and separation of powers principles on

-——which the-vagueness doctrine itself rests-and-would sit uneasily with the rule of lenity's teaching that ambiguities abouta ~~ oo

criminal statute's breadth should be resolved in the defendant's favor. . ,

Pp. 17 19, 903 F. 3d 483, affirmed in part, vacated in part, and remanded.

GORSUCH, J., delivered the opinion of the Court, in which GINSBURG, BREYER, SOTOMAYOR, and KAGAN, JJ., joined.
KAVANAUGH, J., filed a dissenting opinion, in which THOMAS and ALITO, JJ., joined, and in which ROBERTS, C, J., joined as

to all but Part II C.

ATTACHMENT #2(b)

   

 
AV CU
Case 3:15-cr-00462-JAG._Document.4157-1: Filed.05/12/20 . Page 9 of 12

 

 

UNITED STATES OF AMERICA, Appellee, v. FRANCISCO GONZALEZ Defendant-Appellant.
UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
680 Fed. Appx. 46: 2017 U.S, App. LEXIS 3235
No. 15-3097-cr
February 23, 2017, Decided

 

 

 

 

Notice:

PLEASE REFER TO FEDERAL RULES OF APPELLATE PROCEDURE RULE 32.1 GOVERNING
THE CITATION TO UNPUBLISHED OPINIONS.

Editorial Information: Prior History ee en ep np eet

 

 

{2017 U.S. App. LEXIS ‘1}Appeal from a final order of the United States District Court for the Western
District of New York (Charles J. Siragusa, Judge),

Counsel FOR APPELLANT: Francisco Gonzalez, Pro se, Lewisburg,
Pennsylvania. ,
FOR APPELLEE: Monica J. Richards, Assistant United States
Attorney, for James P, Kennedy, Jr. Acting United SHaise Aiforney for the Western District
’ of New York, Buffalo, New York. Se
Judges: PRESENT: REENA RAGGI, RAYMOND J, LOHIER, JR. CHRISTOPHER F. DRONEY, Circuit
Judges.

Opinion

{680 Fed. Appx. 47} SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the
final order enterad on September 14, 2015, is VACATED, and the case is REMANDED for further -
proceedings. :

Defendant Francisco Gonzalez fs presenily serving a 101-month prison sentence imposed after he

*- + pleaded guilty fo cocainerand firearms onnses pursiant fo Fed. R. Ofm, P."t4 (c}CI((C). See 27°
U.S.C. § 844(a)(1); 18 U.S.C, § 922(g9)(1). He here {680 Fed, Appx. 48} appeals, pro Se, from the
denial of a sentence reduction pursuant fo 18 U.S.C, § 3582(c)(2) and U.S.S.G. Amendment 782 on
the ground that he was ineligible. We review de novo a defendant's ineligibility for a § 3582(c}{(2)
sentence reduction. See United States y. Leonard, 844 F.3d 102, 108-07 (2d Cir, 2016). in so doing,
we assume the parties" familiarity with the facts and record of prior proceedings, which we reference
only as necessary to explain our decision ‘to vacate{2017 U.S, App. LEXIS 2} and remand.

A convicted defendant is eligible for a sentence reduction if (1) he “has been sentenced to a term of
imprisonment based on a Sentencing range that has subsequently been lowered,” and (2) "such a
reduction is consistent with applicable policy statements issued by the Sentencing Commission. !" 18

s

U.S.C. § 3582(c)(2). The pertinent policy statement conditions reduction eligibility on “the guideline

range applicable io that defendant hafving] subsequenfly been lowered as a result of an amendment
to the Guidelines Manual listed in subsection (d)." U.S.S.G. § 1B4.4 O(a)(1). Thus, fo be eligible for a

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use
of this product is subject to the restrictions and ferms and conditions of the Matthew Bender Master

Agreement.

|
;
I
!

Attachment #3

‘ wa Doe
Pete ceemennem cages anne meme ga “

RAEI Te rete Heap nae Ee

 

 
 

LUE

corms ome Case-3:15-6F-00462-JAG.-Document 4157-1... Filed-05/12/20. Page 100f 12... ~

sentence recuction, "(1) the original sentence must have been ‘based on’ the Sentencing Guidelines,
and (2) the amendment must have lowered the Guidelines range ‘applicable to‘ the defendant at the
time of the.original sentencing." United States v. Leonard, 844 F.3d at 107.

1. "Based On"

Although Gonzalez was sentenced above the 78-to-97-month Guidelines range calculated by the
district court (and the 63-to-78-month range referenced in his 11({c)(1)(C) agreement), we conclude
for the reasons siated in United States v. Leonard, 844 F.3d at 107-12, that his 101-month sentence
was "based on" the Guidelines as that requirement was construed by justices in the majority in
Freeman v. United States, 564 U.S. 522, 131 S. Ct. 2685, 180 L. Ed. 2d 519 (2011).

The Freeman plurality held that, where a district court accepts an{2017 U.S. App. LEXIS 3}
1164 \(C) agreement, "§ 3582(c)(2) modification proceedings should be available to permit the

ome district court to revisita prior sentence to whatever extent the’sentencing range in question was a

relevant part of theanalylic framework the judge used to... approve the agreement." Freeman v.
United States, 564 U.S. at 530. "[I]f the judge uses the [calculated] sentencing range as the
beginning point fo explain the decision to deviate from it, then the Guidelines are In a real sense a
basis for the sentence." fd. af 529.

Here, the district court independenily calculated Gonzalez's applicable Guidelines range before .
agreeing to the parties’ stipulated sentence of 101 months,. explaining that such an upward departure
was “reagorisile and undéystandable" id'reflect criminal “conduct for which [Genzalez was! riot going |

to be prosecuted." App’x Sched. D. at 11;see United States v. Leonard, 844 F.3d at 109-10 (stating
thal Freeman plurality "appear[ed] to recognize the possibility that a sentence can be ‘based on' the. -
Guidelines even if departing or varying from the applicable Guidelines range"). In sum, it was only

after explicitly considering the applicable Guidelines range in conjunction with the 18 U.S.C. §

3553(a) factors that the district court imposed the agreed-upon 11(c)(1)(C) sentence. On this record,

we conclude that, under the Freeman{2017 U.S. App. LEXIS 4} plurality's rationale for decision,
Gonzalez's sentence was “based on” the Guidelines. See Freeman v. United Siates, 564 U.S, at 534
(stating that “judge's decision to accept the [11(c)(1)(C)] plea and impose the recommended

sentence is likely to be based on the Guidelines").

{680 Fed. Appx. 49} The district court's statement that the difference between its own Guidelines
calculation and that in the plea agreement was "not going to make any difference whatsoever"
.warrants no different conclusion. App'x Sched. D. at 10. This statement can be read simply as an
observation that "based on" its Guidelines calculation, it deemed the agreed-upon sentence an
appropriate departure in tight of other § 3553(a) factors, .

The Freeman concurrence identifies the parties' 11(c)(1)(C) agreement, rather than the district
court's Guidelines calculation, as critical to the "based on" analysis. See Freeman v. United Staies,
564 U.S. at 539 (Sotomayor, d., concurring in the judgment) (stating that defendant is eligible for
relief where plea agreement "make[s] clear that the basts for the specified term is a Guidelines
sentencing range applicable to the offense to which the defendant pleaded guilty"). The concurrence
stated that ifs reasoning was not limited to sentences within a specified Guidelines range, but also
applied to departures that{2017 U.S. App. LEXIS 5} were determined by reference to the Guidelines.
See id. at 543 n.9; United States v. Leonard, 844 F.3d at 110. In Gonzalez's plea agreement, the
parties detailed a Guidelines calculation for both counts of the information before agreeing that "an
upward departure and non-Guidelines sentence [of 107 months’ imprisonment] pursuant to
Guidelines § 5K2.21 (dismissed and uncharged conduct) is appropriate." App'x Sched. C. at 9. This
language makes clear that the basis for the agreed-upon sentence was the identified Guidelines
range, with an upward departure specifically authorized by the Guidelines.

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use
of this product is subject to the restrictions and terms and conditions of the Matthew Bender Master
Agreement.

Et Ye NEY LA ome A A aL ES ge ee aE ON are

   

 

 

 

 

 

 

   
 

que

vet en ge cee _wCaS@.3:15-CF-00462-JAG. Document 4157-1... Filed.05/12/20.. Page 11.01.12

In urging otherwise, the government suggesis that the stipulated above-Guidelines sentence is based —
at least in part on its agreement not to file a prior-felony Information pursuant to 21 U.S.C. § 851.
While the agreement represents that no such information will be fited, it makes no mention of that
forbearance as a sentencing factor. Only U.S.S.G. § 5K2.21 is cited to support the departure. We do
not understand the Freeman concurrence to support looking beyond this ground. See Freeman v.
United States, 564 U.S. at 538 (Sotomayor, J., concurring in the judgment) (rejecting idea that "§
$582(c)(2) calls upon district courts to engage in a free-ranging search through the parties’
negotiating history"). The government's separate contention that the agreed-upon sentence
represented{2017 U.S. App. LEXIS 6} a reduction from potential mandatory minimums fails for the
same reason.

Accordingly, we conclude that Gonzalez’s sentence was "based on" a Guidelines seniencing range
as that requirement has been construed in the-Freeman plurality -and-concurring opinions;

2. "Applicable To”

Where a defendant pleads guilty pursuant to an 11(c)(1)(C) agreement, his applicable Guidelines

range for purposes of determining § 3582(c){2) eligibility is "that determined by the court as set forth

in the Guidelines, without regard to the parties’ agreement to a different calculation, and before fhe
exercise of any departure or variance discretion." United States v. Leonard, 844 F.3d at 113. The

district court here determined that Gonzatez's applicable Guidelines range was 78 to 87 months'
imprisonment Amendment 782 lowered.that range te 63-fo 78 months. Sed U.S.S.G., Supp. to App. +. :
C., Amend. 782 (Nov. 2014). .

Because Gonzalez was sentenced to a term of imprisonment based on a subsequently lowered
sentencing range and because the subsequent amendment lowered his applicable Guidelines range,
he is eligible for a sentence reduction under {680 Fed. Appx. 50} § 3582(c)(2), We are, therefore,
obliged to vacate the challenged order of denial and to remand the case. In doing so, however, we
note that even{2017 U.S. App. LEXIS 7} if a defendant is eligible for a sentence reduction, it
remains within the discretion of the district court to determine whether such a reduction is warranted
under the circumstances of the case. See Dillon v. United States, 560 U.S. 814 7, 826-27, 180 S. Ct,
2683, 177 L. Ed. 2d 274 (2010). We take no position as to whether such a reduction is warranted in
this particular case, or, if warranted, the appropriate extent of a reduction, See id.; United States v.
Borden, 564 F.3d 100, 104 (2d Cir. 2009):

3. Conclusion
Wé have considered the partiés' remaining arguments aiid conclude that they aré without metit.” .
Accordingly, the order of the district court is VACATED, and the case is REMANDED for further
proceedings. .

 

*

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved, Use
of this product is subject to the restrictions and terms and conditions of the Matthew Bender Master

Agreement,

i

 

 

 
- Case 3:15-cr-00462-JAG Document 4157-1 Filed 05/12/20 Page 12 of 12

ALFG9 * INMATE EDUCATION DATA * 03-13-2029
PAG ASL OF ART + TRANSCRIPT * 12:32:37
REGISTER NO: 48909-069 NAME..: VAZQUEZ-CARRASQUILLO FUNC: PRT

TRANSCRIPT RSP OF: ALF-ALLENWOOD LOW FCT

wn ne eee EDUCATION INFORMATION ---~-----------=-----------
FACL ASSIGNMENT DESCRIPTION START DATE/TIME STOP DATE/TIME
ALF ESL NEED ESL NEED-SHOULD BE/IS ENROLLED 04-18-2017 0815 CURRENT

ALF GED HAS COMPLETED GED OR HS DIPLOMA 04-18-2017 0815 CURRENT

EDUCATION COURSES

 

 

 

 

_. Attachment#4 .

SUB-FACL DESCRIPTION START DATE STOP DATE EVNT AC LV HRS
ALF ENGLISH CLASS 0930AM-11aM 07-31-2019 CURRENT
ALF ARTICULAR & MUSCLE SYSTEMS 02-11-2020 02-25-2020 P c P 20
-—____ AGP... THE SKELETAL SYSTEM |. ____ 01-07-2020 01-21-2020 Pp Cc op 20...

ALF TISSUES & INTEGUMENTARY SYSTEM 12-03-2019 12-17-2019 Pc Pp 20
ALF CELL STRUCTURE METAB & REPRO 11-05-2019 11-19-2019 Pc Pp 20
ALF HUMAN BODY & CHEMISTRY OF LIFE 10-08-2019 10-22-2019 P Cc P 20
ALF STRESS MGT & LIFE FIT & WELL 09-10-2019 09-24-2019 Pp c -P 20
ALF PREV STI & ADDICTIVE BEHAVIOR 08-06-2019 08-20-2019 P c Pp 20
ALF ENGLISH CLASS 0730-0930 07-10-2018 07-31-2019. C W IE ‘9
ALF BODY SHRED WELLNESS CLASS 08-13-2018 10-10-2018 Pc Pp 2
ALF JUMP ROPE 08-14-2018 10-04-2018. P c.P  .2
ALF - BEGINNERS SPINNING _06-25-2018 08-15-2018 Pc P 4
ALF _ . EXERCISE PHYSIOLOGY (REC) | 05-23-2018 05-23-2018 P c P 1
ALE HSE 22.90 .- 2.39 VENTURING |“ -19-44-2027.02-20-2018 7 W TE 49
Aisi 1:30 - 3:30 VENTURINI'S CLASS 05-09-2017 10-i4a-2017° C W I 0
wane pt rare n een eee ene eee HIGH TEST SCORES ---«~~+-------~-+------++------
TEST SUBTEST SCORE TEST DATE TEST FACL FORM STATE
CASAS ‘LIST CERT 210.0 07-24-2019. ALF 83L

LIST LEV A 201.0 07-09-2019 ALF 82L

LIST LEV B 212.0 12-12-2017 ALM 33

LIST PLACE 206.0 06-14-2017 ALM 2

READ CERT 221.0 11-08-2019 ALF 524

READ LEV B 205.0 07-09-2019 ALF 83R

READ PLACE 209.0 07-09-2018 ALF 2:
G0000 TRANSACTION SUCCESSFULLY COMPLETED
